Abatement Order filed July 10, 2018




                                         In The
                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00208-CV
                                   ____________

 R. HASSELL HOLDING COMPANY, INC., R. HASSELL & COMPANY,
     INC., R. HASSELL BUILDERS, INC., AND ROYCE HASSELL,
  INDIVIDUALLY AND DERIVATIVELY ON BEHALF OF HASSELL
         CONSTRUCTION CORPORATION, INC., Appellants

                                           V.

  COATS, ROSE, RYMAN & LEE, P.C., RICHARD L. ROSE, PATRICK
    GAAS, HEATHER ASSELIN, AND DAVID LYNCH, Appellees


                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-29275


                            ABATEMENT ORDER
      On July 5, 2018, appellants notified this court that they have petitioned for
voluntary bankruptcy protection in the United States Bankruptcy Court for the
Southern District of Texas as follows:

      1.    No. 18-33541, In re R. Hassell Holding Co., Inc. (Bankr. S.D. Tex.).
      2.     No. 18-33608, In re R. Hassell & Co., Inc. (Bankr. S.D. Tex.)

      3.     No. 18-33619, In re R. Hassell Builders, Inc. (Bankr. S.D. Tex.)

      A bankruptcy suspends the appeal from the date when the bankruptcy petition
is filed until the appellate court reinstates the appeal in accordance with federal law.
Tex. R. App. P. 8.2. Accordingly, we ORDER the appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or terminated
the stay, a certified copy of the order must be attached to the motion. Id. A party
filing a motion to reinstate shall specify what further action, if any, is required from
this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM